Title: Thomas Jefferson to John Wayles Eppes, 8 December 1809
From: Jefferson, Thomas
To: Eppes, John Wayles


          
            Dear Sir
             
                     Monticello 
                     Dec. 8. 09
          
          I should sooner have informed you of Francis’s safe arrival here but that the trip you meditated to N. Carolina rendered it entirely uncertain where a letter would find you.
			 nor had I
				any expectation you could have been at the first meeting of Congress till I saw your name in the papers brought by our last post.
			 
		  disappointed in sending this by the return of the post, I avail myself of General Clarke’s journey to Washington for it’s conveyance. Francis has enjoyed constant & perfect health, and is as happy as the day is long. he has had little success as yet with either his traps, or bow & arrows.
			 
				
		  
		  
				
		  he is now engaged in a literary
			 contest with his cousin Virginia, both having begun to write together. as soon as he gets to z (being now only at h) he promises you a letter.
          You will expect no political news hence. you are at the source from whence it is to flow. 
		  
		  I find here but one general sentiment of indignation against mr Jackson both as to the matter & manner of his offers. I am
			 not disappointed as to his matter, but as to his manner I am. I expected he would be oily, wily & able. I find him rude,
			 malignant, & muddy headed. as to the question what is to be done, I do not puzzle myself with it. satisfied that that will be
			 done which is wisest & best, I am predetermined to concur in
			 it,
			 well knowing that if we all pull together we shall be safe, in whatever direction we move. knowing the drudgery of letter-writing which oppresses the members, I shall ask nothing from you but to
			 inform us at times of your health and to be assured of my constant affection & respect.
          
            Th:
            Jefferson
         